Day, J.
The offer to confess was made under section 2899 of the Code. The offer is not confined to the claims made by the plaintiff, but includes the amounts due on the claims made, up to October 12th, 1880, the date of trial, and all other claims which the. plaintiff has against the defendant. If the plaintiff had accejffed the offer, it Would have been in satisfaction not only of the claims sued upon, but of all other claims which the plaintiff may have held. The plaintiff recovered upon the claims only upon which he sued. The defendant had no right to embrace other claims in his offer to confess. The court did not err in overruling the defendant’s motion. ’ Affirmed.